Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/09/21.
Claims 1-11 are pending and have been examined.
Claim Rejections - 35 USC § 102
                The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontayne (5,485,952).
                Regarding claims 1 and 10, Fontayne discloses a treatment instrument comprising: an end effector including a pair of clamping members (18, 16; fig. 1) configured to pivot with respect to one another so as to be in an open (Fig. 7) or close position (Fig. 10), a sheath (12) being attached to the end effector along a longitudinal axis so that the end effector can be bent or curved (Figs. 8-10), a drive shaft (56, 286, 280) being connected to the end effector so as to guide the end effector to open or close the pair of clamping members relative to one another when moved in a longitudinal direction relative to the sheath (Fig. 11), an elongated member (62, 78, 80; fig. 6) being connected to the end effector and being configured to make the end effector bend or curve with respect to the sheath when moved in the longitudinal 
Regarding claim 2, Fontayne’s device is capable of of appluy a second force from the second member to the drive shaft elongated member greater when the end effector is bent or curved with respect to the sheath than when the end effector is in a neutral state, in which the end effector is positioned straight relative to the sheath. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 9, Fontayne discloses wherein the drive shaft includes one of a link mechanism (280; Figs. 12-14) at a position thereof where the drive shaft passes between the end effector and the sheath.
Regarding claim 11, Fontayne discloses a slider (62) configured to act between the second member (22) and the elongated member (78, 80) , wherein the second member applies the second force to the elongated member through the slider.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731